BROSKY, Judge,
dissenting.
I dissent. In essence, the primary issue before us is whether the court erred in failing to grant appellants’ petition to discontinue the minor’s action without prejudice? In my opinion the answer is yes.
The majority correctly states that the decision to grant a motion for voluntary discontinuance rests in the discretion of the trial court and further discusses the leading authority on the matter, Foti v. Askinas, 432 Pa.Super. 604, 639 A.2d 807 (1994). However, as I find the present case substantially different than Foti, I cannot agree with the trial court’s decision.
As noted by the majority, in Foti we considered a situation involving a minor plaintiff who was bom with deformities of the leg which later resulted in the amputation of the leg. A suit was brought by the minor’s parents and extensive discovery was completed. Some five years after suit was brought appellants sought a voluntary discontinuance because they had been unable to obtain an expert witness to support their malpractice claim. The trial court granted the discontinuance and we reversed finding that allowing the discontinuance would have given the minor child an unfair advantage. However, there are substantial differences between the facts of Foti and those presented here.
As indicated in Judge Wieand’s concurrence in Foti, the only reason discontinuance *969was sought there was that even after substantial litigation had ensued the plaintiffs realized they could not make out a case. Seeking a discontinuance was their only opportunity to prevail sometime down the line assuming medical science developed theories to support their tort claim. Further, extensive discovery and motion litigation had taken place and we concluded that much effort and expense already expended would likely be repeated if the discontinuance was allowed to stand and the minor refiled suit sometime later. Given these circumstances allowing a discontinuance was deemed fundamentally unfair to the defendant/appellants. However, the same underlying factors are not presented here.
There is no suggestion that appellants would be unable to make out a prima facie case against appellees and are seeking a discontinuance merely in the hopes of favorable future developments in either law or medical science as was the case in Foti. Rather, appellants realized that they could not afford, at that time, to litigate the matter in the manner that the case requires and rather than waste the time and money of all parties as well as judicial resources they sought a voluntary discontinuance. Other than ruling appellants to file a complaint, appellees have not been forced by appellants to take any action and, as such, they have not been burdened or forced to expend significant time and money to defend the current action. Lastly, appellees have not tipped off their trial strategy or their experts’ findings so as to provide appellants with some sort of strategical advantage in the future. Thus, the granting of a discontinuance would not provide the minor child with a strategic advantage nor prejudice appellees and the granting of the discontinuance merely returns the parties to the status they held prior to the filing of the suit.
In contrast, denial of the discontinuance will result in the foreclosure of what may be a viable action prior to the minor child’s reaching first grade. The trial court, in its opinion, recognizes the qualitative differences between the present case and Foti and indicates a “reluctance” to foreclose the minor’s opportunity to make a recovery. Nevertheless, the court, m apparent preoccupation with the minority tolling provision, states it is reluctant “to force all these defendants, who have been sued and have entered on their behalf, to remain in limbo until the end of July 2012.” I believe this perspective is misguided.
With respect to the bearing of the minority tolling provisions on the present inquiry, the majority states, “[bjecause the suit had already been commenced the Minority Tolling Statute has no application.” Majority opinion, p. 967. I am in complete agreement. The passage of the minority tolling provisions was a legislative decision with attendant costs and benefits to those it affects. Nevertheless, any benefit it provides to a minor was by grace of the legislature and it should not impact on the decision to grant or deny a motion for voluntary discontinuance. Thus, the present case, and others like it, should be analyzed with complete disregard to the minority tolling provisions. Instead, the request for continuance should be thought of as any other request to voluntarily discontinue the action within the prescribed limitations period. If granted and appellants are later able to overcome their present obstacles and file suit within the statutory period, so be it. The proper inquiry should be upon how much inconvenience and burden has already been placed on the opposing party and whether it is fair to allow the moving party out of the litigation at that juncture while keeping its option to sue later open.
Since in the present case the expenditure of time and money was minimal and granting the motion would not have placed the appel-lees in a substantially worse position than had suit never been filed, the equities, in my opinion, weigh in favor of granting the volun-taxy discontinuance. Thus, my dissent.